DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a display panel, comprising a display area, and a first test area and a second test area located in the display area, wherein the display panel comprises: an array substrate; a pixel electrode layer located on the array substrate and corresponding to the display area, and the pixel electrode layer includes a plurality of pixel electrode units arranged in an array, and each of the pixel electrode units includes a main pixel electrode and a sub-pixel electrode; and a light shielding layer arranged on the pixel electrode layer; wherein the display panel further comprises a black matrix disposed over the array substrate, and the light shielding layer and the black matrix are made of a same material and are integrally formed, and wherein in a direction perpendicular to the array substrate, an orthographic projection of the light shielding layer covers orthographic projections of each of the main pixel electrodes located in the first test area and each of the sub-pixel electrodes located in the second test area.  The closest prior art Huang (US 2013/0113839) discloses a display panel, comprising a display area, and a first test area and a second test area located in the display area, wherein the display panel comprises: an array substrate; a pixel electrode layer located on the array substrate and corresponding to the display area, and the pixel electrode layer includes a plurality of pixel electrode units arranged in an array, and each of the pixel electrode units includes a main pixel electrode and a sub-pixel electrode; and a light shielding layer arranged on the pixel electrode layer.  An analogous prior art Iida (US 6,307,613) teaches wherein the display panel further comprises a black matrix disposed over the array substrate, and the light shielding layer and the black matrix are made of a same material and are integrally formed.  However, none of the cited prior art alone or in combination teach or suggest the limitation of wherein in a direction perpendicular to the array substrate, an orthographic projection of the light shielding layer covers orthographic projections of each of the main pixel electrodes located in the first test area and each of the sub-pixel electrodes located in the second test area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628